10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

 

Case 3:21-cr-05254-BHS Document 14 Filed 08/23/21 Page 1 of 1

UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF WASHINGTON AT TACOMA

UNITED STATES OF AMERICA,
Plaintiff, Case No. CR21-5254-BHS
v.

DETENTION ORDER
JAMES A. RAYMER,
Defendant.

 

THE COURT, having conducted a detention hearing pursuant to 18 U.S.C. Sect. 3142, finds that ne condition or
combination of conditions which defendant can meet will reasonably assure the appearance of the defendant as required
and/or the safety of any other person and the community.

This finding is based on 1) the nature and circumstances of the offense(s) charged, including whether the offense
is a crime of violence or involves a narcotic drug; 2) the weight of the evidence against the person; 3) the history and
characteristics of the person including those set forth in 18 U.S.C. Sect. 3142(g)(3)(A)(B); and 4) the nature and
seriousness of the danger release would impose to any person or the community.

Findings of Fact/ Statement of Reasons for Detention

Presumptive Reasons/Unrebutted:

(> Conviction of a Federal offense involving a crime of violence. 18 U.S.C. Sect. 3142(f)(A)

()} Potential maximum sentence of life imprisonment or death. 18 U.S.C. Sect. 3142(f)(B)

(} Potential maximum sentence of 10+ years as prescribed in the Controlled Substances Act (21 U.5.C. Sect. $01 et
seq.}, the Controlled Substances Import and Export Act (21 U.S.C. Sect. 951 et seq.) Or the Maritime Drug Law
Enforcement Act (46 U.S.C. App. 1901 et seq.)

() Convictions of two or more offenses described in subparagraphs (A) through (C) of 18 U.S.C, Sect. 3142(f)(1) of
two or more State or local offenses that would have been offenses described in said subparagraphs if a
circumstance giving rise to Federal jurisdiction had existed, or a combination of such offenses.

Safety Reasons:

() Defendant is currently on probation/supervision resulting from a prior offense.
() Defendant was on bond on other charges at time of alleged occurrences herein.
() Defendant’s criminal history and possible substance abuse issues.

Flight Risk/Appearance Reasons:

{)} Defendant's lack of appropriate residence.
{) Immigration and Naturalization Service detainer.
() Detainer(s)/Warrant(s) from other jurisdictions.
() Failures to appear for past court proceedings.
Other: ~
(XY Defendant ordered detained for the reasons contained in the Government’s Motion for Detention. In addition,

Defendant has been found been found guilty of an offense in a case described in subparagraph (A), (B), or (C) of
subsection (f)(1) of 18 USC section 3142 and is awaiting imposition or execution of sentence. Under 18 USC section 3143
the Defendant must be detained unless the Court finds there is a substantial likelihood that a motion for acquittal or new
trial will be granted OR an attorney for the Government has recommended that no sentence of imprisonment be imposed
on the person. The record before the Court is insufficient for the Court to make either of these findings and therefore the
Defendant must be detained.

Order of Detention

* The defendant shall be committed to the custody of the Attorney General for confinement in a corrections facility
separate, to the extent practicable, from persons awaiting or serving sentences or being held in custody pending
appeal.

The defendant shall be afforded reasonable opportunity for private consultation with counsel.
The defendant shali on order of a court of the United States or on request of an attorney for the Government, be
delivered to a United States Marshal for the purpose of an appearance in connection with a court proceeding,

August 23, 2021.

s/ David W. Christel
David W. Christel, U.S. Magistrate Judge

 

 

 
